 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 5                                           AT TACOMA

 6   JOHN GREYSTOKE,
                                                             Case No. C18-5217-RJB-TLF
 7                                 Plaintiff,
                v.                                           ORDER TO SHOW CAUSE OR
 8                                                           AMEND THE COMPLAINT
     CLALLAM COUNTY CORRECTIONS
 9   FACILITY, ET AL,
10                                 Defendants.

11
                This matter is before the Court on plaintiff’s filing of a proposed amended civil rights
12
     complaint. 1 Plaintiff has been granted leave to proceed in forma pauperis. In light of the
13
     deficiencies in the amended complaint discussed herein, however, the undersigned will not direct
14
     service of the amended complaint at this time. Plaintiff, though, will be provided the opportunity
15
     by the date set forth below to show cause why the amended complaint should not be dismissed or
16
     to file a second amended complaint.
17
                                                Screening Requirements
18
                The Court must dismiss the complaint of a prisoner proceeding in forma pauperis “at any
19
     time if the [C]ourt determines” that the action: (a) “is frivolous or malicious”; (b) “fails to state a
20
     claim on which relief may be granted”’ or (c) “seeks monetary relief against a defendant who is
21
     immune from such relief.” 28 U.S.C. § 1915(e)(2); 28 U.S.C. § 1915A(a), (b). A complaint is
22

23
     1
         Dkt. 15.
24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 1
 1   frivolous when it has no arguable basis in law or fact. Franklin v. Murphy, 745 F.3d 1221, 1228

 2   (9th Cir. 1984).

 3          Before the Court may dismiss the complaint as frivolous or for failure to state a claim,

 4   though, it “must provide the [prisoner] with notice of the deficiencies of his or her complaint and

 5   an opportunity to amend the complaint prior to dismissal.” McGucken v. Smith, 974 F.2d 1050,

 6   1055 (9th Cir. 1992); see also Sparling v. Hoffman Constr., Co., Inc., 864 F.2d 635, 638 (9th Cir.

 7   1988); Noll v. Carlson, 809 F.2d 1446, 1449 (9th Cir. 1987). On the other hand, leave to amend

 8   need not be granted “where the amendment would be futile or where the amended complaint

 9   would be subject to dismissal.” Saul v. United States, 928 F.2d 829, 843 (9th Cir. 1991).

10          Rule 8(a) of the Federal Rules of Civil Procedure provides that in order for a pleading to

11   state a claim for relief it must contain a short and plain statement of the grounds for the court’s

12   jurisdiction, a short and plain statement of the claim showing that the pleader is entitled to relief,

13   and a demand for the relief sought. The statement of the claim must be sufficient to “give the

14   defendant fair notice of what the plaintiff’s claim is and the grounds upon which it rests.”

15   Conley v. Gibson, 355 U.S. 41, 47 (1957). The factual allegations of a complaint must be

16   “enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,

17   550 U.S. 544, 555 (2007). In addition, a complaint must allege facts to state a claim for relief

18   that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

19          In order to state a claim for relief under 42 U.S.C. § 1983, a plaintiff must show (1) that

20   he suffered a violation of rights protected by the Constitution or created by federal statute, and

21   (2) that the violation was proximately caused by a person acting under color of state or federal

22   law. See Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To satisfy the second prong, a

23   plaintiff must allege facts showing how individually named defendants caused, or personally

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 2
 1   participated in causing, the harm alleged in the complaint. See Arnold v. IBM, 637 F.2d 1350,

 2   1355 (9th Cir. 1981).

 3           A defendant cannot be held liable solely on the basis of supervisory responsibility or

 4   position. Monell v. Department of Social Servs., of City of New York, 436 U.S. 658, 691-694

 5   (1978). Rather, a plaintiff must allege that a defendant’s own conduct violated the plaintiff's civil

 6   rights. City of Canton, Ohio v. Harris, 489 U.S. 378, 385-90 (1989).

 7                                      Plaintiff’s Amended Complaint

 8           The Court issued a prior Order to Show Cause in this case indicating that plaintiff’s

 9   original complaint was deficient in part because it failed to allege a plausible set of facts to

10   support the claims and because it failed to allege any facts to show defendants caused or

11   personally participated in causing a constitutional violation. Dkt. 14; Fed. R. Civ. P. 8(a). In

12   response to the Court’s order plaintiff filed this amended complaint which names Dr. Arthur

13   Tordini and C. Sanders as defendants. Dkt. 15. Although plaintiff’s amended complaint does

14   allege some additional facts than were alleged in his original complaint, the Court declines to

15   order that plaintiff’s amended complaint be served because it remains deficient in the following

16   respects:

17           Plaintiff’s pleading remains generally deficient because it does not comply with the

18   requirements of Rule 8(a). Plaintiff’s pleading is difficult to read, vague and confusing in places,

19   and insufficient to put the purported defendants on notice of plaintiff’s claims and the grounds

20   upon which they rest. With respect to defendant Tordini, plaintiff’s amended complaint appears

21   to state that defendant Tordini “examined me for an infection with his pecker.” Dkt. 15, at 3. In

22   the first place it is not entirely clear to the Court what plaintiff is alleging occurred. It is unclear

23   whether plaintiff is alleging he was harmed as a result of a medical examination, whether he is

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 3
 1   alleging he was assaulted by defendant Tordini, or something else. Furthermore, plaintiff fails to

 2   provide any facts regarding when, where, or how the alleged harm occurred. If plaintiff wishes to

 3   proceed with this action he must provide more specificity and clarity with respect to his claims,

 4   and the facts which he believes support those claims. Plaintiff should be specific about dates,

 5   times, locations, and detail exactly what defendant Tordini did or failed to do and how that

 6   caused plaintiff injury or violated his rights. Plaintiff should also include any other facts that

 7   show why he believes what happened was wrong.

 8          With respect to defendant Sanders, the Court is unable to read all of the allegations

 9   because the writing is illegible. Plaintiff is possibly alleging that defendant Sanders “opened all

10   my mail with my presence.” Dkt. 15, at 3. He also appears to challenge defendant Sanders’

11   actions while plaintiff was in segregation for two years, stating “not only has [defendant

12   Sanders] slandered me in public and private but has done all he can to keep me incarcerated for

13   as long as possible.” Id.

14          He also cites generally to the Eighth and Fourteenth Amendments and alleges torture.

15   Dkt. 15, at 3. Another possible claim: that funds in the plaintiff’s prisoner trust account were

16   taken from him (in the amount of $1982.00), which allegedly violated the “Takings Clause and

17   may require compensation under the same.” Dkt. 15, at 6.

18          If plaintiff wishes to proceed with this action he must provide more specificity and clarity

19   with respect to his claims, and the facts which he believes support those claims. Plaintiff should

20   be specific about dates, times, locations, and detail exactly what each of the defendant(s) did or

21   failed to do that caused plaintiff injury or violated his rights. Plaintiff should also include any

22   other facts that show why he believes what happened was wrong.

23

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 4
 1          Plaintiff is further advised that while “a prison inmate[] enjoys a First Amendment right

 2   to send and receive mail”, Witherow v. Paff, 52 F.3d 264, 265 (9th Cir. 1995), this right is

 3   subject to “substantial limitations and restrictions in order to allow prison officials to achieve

 4   legitimate correctional goals and maintain institutional security,” Walker v. Sumner, 917 F.2d

 5   382, 385 (9th Cir.1990) (citations omitted). Prison officials may “adopt regulations which

 6   impinge on an inmate’s constitutional rights if those regulations are ‘reasonably related to

 7   legitimate penological interests.’” Id. (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)). Plaintiff

 8   is also advised that slander is not in and of itself a cognizable claim under § 1983. Hollister v.

 9   Tuttle, 210 F.3d 1033, 1036 (9th Cir. 2000) (“There is no civil rights action for slander.”).

10          Due to the deficiencies described above, the Court will not serve the amended complaint.

11   Plaintiff may show cause why his amended complaint should not be dismissed or may file a

12   second amended complaint to cure, if possible, the deficiencies noted herein, on or before

13   November 2, 2018. If a second amended complaint is filed, it must be legibly rewritten or

14   retyped in its entirety and contain the same case number. Any cause of action alleged in the

15   original complaint or first amended complaint that is not alleged in the second amended

16   complaint is waived. Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997), overruled in

17   part on other grounds, Lacey v. Maricopa Cnty., 693 F.3d 896 (9th Cir. 2012).

18          The Court will screen the second amended complaint to determine whether it states a

19   claim for relief cognizable under 42 U.S.C. § 1983. If the second amended complaint is not

20   timely filed or fails to adequately address the issues raised herein, the undersigned will

21   recommend dismissal of this action as frivolous under 28 U.S.C. § 1915, and the dismissal will

22   count as a “strike” under 28 U.S.C. § 1915(g). Plaintiff should be aware that a prisoner who

23   brings three or more civil actions or appeals that are dismissed on the grounds that they are

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 5
 1   legally frivolous, malicious, or fail to state a claim, will be precluded from bringing any other

 2   civil action or appeal in forma pauperis, “unless the prisoner is under imminent danger of serious

 3   physical injury.” 28 U.S.C. § 1915(g).

 4          The Clerk is directed to send plaintiff the appropriate forms for filing a 42 U.S.C. § 1983

 5   civil rights complaint and for service, a copy of this Order and the Pro Se Information Sheet.

 6          Dated this 12th day of October, 2018.

 7

 8

 9                                                         A
                                                           Theresa L. Fricke
10                                                         United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 6
